FISHER, Circuit Judge,
concurring in the judgment:
I agree with the majority that the USDA’s minimum prices for raw milk are subject to the filed rate doctrine. I also agree with the majority that, based on the allegations in the complaint and the handful of documents properly included within the Rule 12(b)(6) record, the plaintiffs have adequately alleged the USDA’s rejection of the FMMO prices. I would vacate the dismissal of the plaintiffs’ claims because, assuming the facts are as alleged, the filed rate doctrine does not apply in this case.
I part company, however, with the majority’s conclusion that the plaintiffs have proven the USDA’s rejection of the FMMO prices. The majority errs by resolving disputed factual questions and making conclusive factual findings on a Rule 12(b)(6) motion to dismiss. Dair-yAmerica contends in its petition for rehearing that, if given the opportunity to conduct discovery, it would produce evidence to show that the USDA did not, in fact, reject the FMMO prices. Pet. 12. DairyAmerica has the right to make that showing. Accordingly, I would hold only that the plaintiffs have adequately alleged the USDA’s rejection of the FMMO prices. I would not foreclose DairyAmerica from proving, on a full evidentiary record, that the plaintiffs’ factual allegations are untrue.